DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant Application claims benefit as a continuation of the prior application 14/881,369 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08. 
Furthermore, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/13/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fujii et al. (U.S. 2013/0070017 A1).
Regarding independent Claim 1, Fujii et al. teach (§§0071-0088 and Fig. 3) an image forming system comprising: a sheet feeder (5) to feed a recording medium (10); a coating apparatus (2, transfer routes 31, 32, reversing pocket 23) to coat the recording medium with a treatment liquid; and an image forming apparatus (1, 4, 6, 7) to form an image on the recording medium, wherein the image forming apparatus includes a reversing path (between rollers 12-15, transfer routes 31, 32, reversing pocket 23) to reverse a front side and a back side of the recording medium, wherein the reversing path is closed inside the image forming apparatus and includes an end point (e.g. between rollers 12 or, alternatively, between rollers 13) that intersects with a sheet ejection path (between rollers 15, 12 and 13, then transfer route 33) of the image forming apparatus, and wherein the end point at which the reversing path and the sheet ejection path intersect is downstream from the coating apparatus in a conveyance direction of the recording medium.
Regarding Claim 2, Fujii et al. further teach (Fig. 3) the coating apparatus to include a coating reverse conveying path (same as the reversing path) to reverse the front side and the back side of the 
Regarding Claim 3, Fujii et al. further teach (Fig. 3) the image forming apparatus to include a single carry-in entrance(vertical arrow above the sheet feeder 5) to receive the recording medium conveyed from one of the sheet feeder and the coating apparatus.
Regarding Claim 5, Fujii et al. further teach (Fig. 3) the coating apparatus to include a switching claw (21, 22) upstream from the end point;.
Regarding independent Claim 6, Fujii et al. teach (§§0071-0088 and Fig. 3) an image forming system comprising: a sheet feeder (5) to feed a recording medium (10); a coating apparatus (2, transfer routes 31, 32, reversing pocket 23) to coat the recording medium with a treatment liquid; and an image forming apparatus (1, 4, 6, 7) to form an image on the recording medium, wherein the coating apparatus includes a coating reverse conveying path (between rollers 12-15, transfer routes 31, 32, reversing pocket 23) to reverse a front side and a back side of the recording medium, wherein the coating reverse conveying path includes an end location (e.g. between rollers 12 or, alternatively, between rollers 13) that intersects the coating reverse conveying path with a sheet eject path (between rollers 15, 12 and 13, then transfer route 33) of the coating apparatus, and wherein the end location at which the coating reverse conveying path and the sheet eject path intersect is upstream from an exit of the recording medium from the image forming apparatus in a conveyance direction.
Regarding Claim 8, Fujii et al. further teach (Fig. 3) the coating apparatus to includes a switching claw (21, 22) upstream of the image forming apparatus in the conveyance direction please note that the meaning of the term “upstream” depends on the selected conveyance path.
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 7 both recite, in particular, “the sheet feeder, the coating apparatus, and the image forming apparatus are detachable from one another” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853